  Case 1:19-cr-00255-RRM Document 7 Filed 06/05/19 Page 1 of 4 PageID #: 13
                                                                             IN CLERK'S OFFICE
                                                                         us DISTRICT COURT E.D.N.Y.

                                                                        ^ JUN 5 5 2019 *
MPR:FJN/TAW
F. #2018R00317                                                           BROOKLYN OFFICE

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                      -X


UNITED STATES OF AMERICA                               I N D         MENT


        - against -                                    Cr. Nd
                                                      (T. 18, U.S.C., §§ 36(b)(1),
STEVEN BYNUM,                                          924(c)(l)(A)(i), 924(c)(l)(A)(ii),
                                                       924(c)(l)(A)(iii), 924(d)(1), 2 and 3551
                        Defendant.                     Mm;T. 21, U.S.C.,§ 853(p); T. 28,
                                                       U.S.C., § 2461(c))
                                        X
                                                      mauskopf, j.
THE GRAND JURY CHARGES:


                                        COUNT ONE
                                                      LEVY, M.J.
                                     (Drive-by Shooting)

                1.    On or about September 10, 2017, within the Eastern District ofNew

York,the defendant STEVEN BYNUM,together with others, in furtherance of a major drug

offense, to wit: a conspiracy to distribute one or more controlled substances, which offense

involved heroin, a Schedule I controlled substance, and cocaine, a Schedule II controlled

substance, punishable under Title 21, United States Code, Section 846, with the intent to

intimidate, harass, injure and maim, did knowingly and intentionally fire a weapon into a

group oftwo or more persons and, in the course ofsuch conduct, caused grave risk to human

life.


               (Title 18, United States Code, Sections 36(b)(1), 2 and 3551 et seq.I
  Case 1:19-cr-00255-RRM Document 7 Filed 06/05/19 Page 2 of 4 PageID #: 14




                                        COUNT TWO
      (Possessing, Brandishing and Discharging a Firearm During a Crime of Violence)

              2.     On or about September 10, 2017, within the Eastern District of New

York, the defendant STEVEN BYNUM,together with others, did knowingly and

intentionally use and cany one or more firearms during and in relation to a crime of violence,

to wit: the crime charged in Count One, and did knowingly and intentionally possess such

firearms in furtherance of said crime of violence, one or more of which firearms was

brandished and discharged.

              (Title 18, United States Code, Sections 924(c)(l)(A)(i), 924(c)(l)(A)(ii),

924(c)(l)(A)(iii), 2 and 3551 ^ seq.)

                        CRIMINAL FORFEITURE ALLEGATION
                                   AS TO COUNT TWO


              3.     The United States hereby gives notice to the defendant that, upon his

conviction ofthe offense charged in Count Two,the government will seek forfeiture in

accordance with Title 18, United States Code, Section 924(d)(1) and Title 28, United States

Code, Section 2461(c), which require the forfeiture of any firearm or ammunition involved in

or used in any knowing violation of Title 18, United States Code, Sections 922 or 924.

              4.     If any ofthe above-described forfeitable property, as a result of any act

or omission ofthe defendant:


                     (a)     cannot be located upon the exercise of due diligence;

                     (b)     has been transferred or sold to, or deposited with, a third party;

                     (c)     has been placed beyond the jurisdiction ofthe court;

                     (d)     has been substantially diminished in value; or
  Case 1:19-cr-00255-RRM Document 7 Filed 06/05/19 Page 3 of 4 PageID #: 15




                      (e)     has been commingled with other property which cannot be

divided without difficulty;

it is the intent ofthe United States, pursuant to Title 21, United States Code, Section 853(p),

to seek forfeiture of any other property ofthe defendant up to the value ofthe forfeitable

property described in this forfeiture allegation.

              (Title 18, United States Code, Section 924(d)(1); Title 21, United States Code,

Section 853(p); Title 28, United States Code, Section 2461(c))


                                                                 A TRUE BILL




                                                                foEepbrson



RICHARD P. DONOGHUE (
UNITED STATES ATTORNE^
EASTERN DISTRICT OF NEW YORK
F.#: 20I8R00317

FORM DBD-34       No.
JUN.85


                         UNITED STATES DISTRICT COURT

                                       EASTERN District of NEW YORK

                                               CRIMINAL DIVISION
                                THE UNITED STATES OF AMERICA
                                                            VS.




                                                   STEVEN BYNUM,

                                                                               Defendant.
                                                 INDICTMENT

                       T. 18, U.S.C., §§ 36(b)(1), 924(c)(l)(A)(i), 924(c)(l)(A)(ii),
                  924(c)(l)(A)(iii)924(d)(1), 2 and 3551 Mm-;T. 21, U.S.C., § 853(p);
                                                 T. 28, U.S.C., § 2461(c))

                        A true bill.



                                                                                  Foreperson



                  Filed in open court this                        day,

                  of                         A.D. 20


                                                                                       Clerk




                  Bail, $
                                                                                               Case 1:19-cr-00255-RRM Document 7 Filed 06/05/19 Page 4 of 4 PageID #: 16




                   Temidayo Aganga-Williams, Assistant United States Attorney(718)254-6183
